IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                            NOT FINAL UNTIL TIME EXPIRES TO
                                            FILE MOTION FOR REHEARING AND
                                            DISPOSITION THEREOF IF FILED

LEONARD LARREA AND
NORMA LARREA,

             Appellants,

 v.                                              Case No. 5D16-2931

NATIONSTAR MORTGAGE, LLC,
PHILIP D. AGUIRRE, NORMA M. AGUIRRE,
BANK OF AMERICA, N.A., BREVARD
COUNTY, FLORIDA AND HARBOUR ROYALE
CONDOMINIUM ASSOCIATION,

           Appellees.
________________________________/

Decision filed October 3, 2017

Appeal from the Circuit Court
for Brevard County,
Lisa Davidson, Judge.

Mark P. Stopa, of Stopa Law Firm,
Tampa, for Appellants.

Nancy M. Wallace of Akerman LLP,
Tallahassee, William P. Heller, of
Akerman, LLP, Fort Lauderdale, and Eric
M. Levine, of Akerman LLP, West Palm
Beach, for Appellee, Nationstar Mortgage,
LLC.

No Appearance for other Appellees.


PER CURIAM.
       AFFIRMED. See Caraccia v. U.S. Bank, N.A., 185 So. 3d 1277, 1279 (Fla. 4th

DCA 2016) (holding even where third party has physical possession of note, so long as

plaintiff had power to exercise control over it, then plaintiff had constructive possession

of note).

SAWAYA, ORFINGER and EDWARDS, JJ., concur.




                                            2